DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on March 22, 2021 and wherein the Applicant has amended claims 27-33, 36-37, 39-42, 46-50, and claims 1-26 were previously canceled.
In virtue of this communication, claims 27-50 are currently pending in this Office Action.
With respect to the objection of claims 27-50 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 11 in Remarks filed on March 22, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 27-50 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 28, 47, 50 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 11 in Remarks filed on March 22, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 28, 47, 50 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Foreign Priority
Because the Applicant claimed foreign priority for claim(s) in this application upon the foreign patent application EP16170720.3 filed May 20, 2016 and PCT/CN2016/078813 filed on April 8, 2016. According to MPEP 201.13 B, the Applicants are required to submit the certified copy of the foreign application specified in 35 U.S.C. 119(b) or PCT Rule 17 before the patent is granted to validate the claimed foreign priority for claims in this application. The Applicants shall be notified that if the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, it must be accompanied by the processing fee set forth in 37 CFR 1.17(i), but the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323. See 37 CFR 1.55(a)(2).

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on December 10, 2020.
The applicant argued “For the purpose of advancing prosecution only, amendments to the claims are made to address this issue”, as asserted in paragraph 3 of page 11 in Remarks filed on March 22, 2021.
In response to the argument above, the Office respectfully disagrees. Claim 27, similar to claims 49-50, was amended by adding “wherein the method further comprises using the estimated source parameters in one or more audio processing applications” which does not overcome the rejection under 35 USC §101 because the added feature above is merely wording “applying” with no particular machine implementing the method (general statement of a 
It is recommended to positively claim steps including capturing “I mix audio signals” by using microphones at different place within an acoustic environment, etc. and connection between the preamble “estimated source parameters” and claim body “covariance matrix of the audio source” in specific application such as boosting, attenuating, or leveling certain audio source components, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 27 recites “updating the mixing matrix based on the un-mixing matrix and based on the I mix audio signals for the frame n, by updating the mixing matrix with a non-negative multiplier multiplying previous values of the mixing matrix” which is confusing because it is unclear whether “updating the mixing matrix” is based on the “un-mixing matrix” and “the I mix audio signals for the frame n” which appears to have nothing to do with “previous values of the Claims 28-48 are rejected due to the dependencies to claim 27.
Claim 49 is rejected for the at least similar reasons described in claim 27 above since claim 49 recited the similar deficient features as recited in claim 27.
Claim 50 is rejected for the at least similar reasons described in claim 27 above since claim 50 recited the similar deficient features as recited in claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27-40, 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Latif et al (“Partially Constrained Blind Source Separation for Localization of Unknown Sources Exploiting Non-homogeneity of the Head Tissues”, Journal of VLSI Signal Processing 49, p.217-232, Year 2007, hinereinafter Latif, IDS submitted on November 1, 2018) and in view of reference Saito et al (“Convolutive Blind Source Separation Using an Iterative Least-Square Algorithm for Non-Orthogonal Approximate Joint Diagonalization”, IEEE/ACM Transactions on Audio, Speech, and Language Processing, Vol 23, No. 12, p.2434-2448, December 2015).
Claim 27: Latif teaches a method of estimating source parameters of I  sources from I  mix signals (title and abstract, ln 1-9, and blind source separation BSS for unknown sources and the mix signals from EEG multiple sensor in fig. 1), with I, J > I  (m<n, m is the number of output signals or the number of sources and n is the number of received mix signals and p.219, col 1, para 2), wherein the I mix audio signals comprise a plurality of frames (collected by the sensors and sampled such as at 10s or 2000 samples and p.220, col 2, para 1), wherein the I  mix audio signals are represented as a mix audio matrix in a time domain (X in formula 4 and p.219, col 2, para 1), wherein the J  audio sources are represented as a source matrix in the time domain (S in formula 4 and p.219, col 2, para 1), wherein the method comprises, for a frame n,
updating an un-mixing matrix which is configured to provide an estimate of the source matrix from the mix matrix, based on a mixing matrix which is configured to provide an estimate of the mix matrix from the source matrix (an un-mixing matrix W and mixing matrix A and p.219, col 1, para 2 and formula 11, un-mixing matrix Wt+1 depends on the previous un-mixing matrix Wt and [Symbol font/0xD1]WJ and formula 10 related to Jm and JC and JC is obtained via the formula 6 and based on the mixing matrix A in formula 6 and p.220, col 1-2 and wherein the source matrix signal Y representing the source matrix S can be derived based on mix matrix X by formula 2, p.219, col 2 and wherein the mix matrix X from the source matrix S via the formula 4);
updating the mixing matrix based on the un-mixing matrix and based on the I  mix  audio signals for the frame n (via formula 16 and based on W via the formula 17 and Auk is based on mix matrix X via formula 4 and p.221, col 1); and
t+1 - Wt and p.221, col 1-2 and thus, inherency for mixing matrix due to relationship between unmix matrix and mixing matrix in equation 3), wherein
the method further comprises determining a covariance matrix of the sources (via RX = ARSAT and formula 9, p.220, col 2);
the un-mixing matrix is updated based on the covariance matrix of the audio sources (via formula 8 with the ||Er(t)||2 to be minimized between the covariance of the source RS and estimated sources RY and p.220, col 2); and
the covariance matrix of the audio sources (RS in Rx = ARSAT and p.220, col 2) is determined based on the mix matrix and based on the un-mixing matrix (via Rx = ARSAT with the un-mixing matrix W via formula 3 and the sample covariance matrix Rx is inherently defined by a matrix of convolution between sample mix matrices Xi and Xj, con[Xi,Xj], see https://en.wikipedia.org/wiki/Covariance_matrix);
wherein the method further comprises using the estimated source parameters in one or more audio processing applications (EEG multiple sensor application in medical measurement application in fig. 1, p.218, and other applications such as MUSIC or RAP-MUSIC, p.217, col 2).
However, Latif does not explicitly teach BBS on the audio source and mix audio signal and does not explicitly teach wherein the matrix calculation is in frequency domain and does not explicitly teach updating the mixing matrix is by updating the mixing matrix with a non-negative multiplier multiplying previous values of the mixing matrix.
Saito teaches an analogous field of endeavor by disclosing a method of estimating source parameters of J audio sources form I mix audio signals (title and abstract, ln 1-20 and fig. 1), with I, J>1 (the number of microphones is larger than that of sources and p.2436, col 1) and wherein a BBS is disclosed on audio sources and mix audio signals in frequency domain (speech source from reverberation sources and noisy sources including s1(m), s2(m), …, sN(m) in fig. 1 and abstract and the mix signal matrix s(m, ωk) and the audio source matrix s(m, ωk) in frequency domain and in formula 5, p.2436, col 1), mix audio matrix in frequency domain (x(m, ωk) in formula 3 and from x1(m), x2(m), …, xJ(m) in fig. 1), a mixing matrix (B in fig. 1 or H(wk) in formula 5 in frequency domain, p.2436, col 1), un-mixing matrix (W in fig. 1 and in formula 13 and in frequency domain, p.2436, col 2), a covariance matrix of the mix sample matrix (PX(m,wk) in formula 6, p.2436, col 1), a covariance matrix of the audio sources (Ps(m, wk) in formula 6), and wherein
updating an un-mixing (W is updated in step 3 in fig. 2) matrix based on a mixing matrix (updating W is based on previous W and the mixing matrix B in step 3 of fig. 2) and wherein the un-mixing matrix is configured to provide an estimate of the audio source matrix from the mix audio matrix (via formula 5 with the mix audio matrix x(m, ωk) and formula 7 with un-mixing matrix W, the source matrix s(m, ωk) can be provided by the un-mixing matrix W via mixing matrix H and formula 7) and wherein the mixing matrix is configured to provide an estimate of the mix audio matrix  from the source matrix (direct application of the formula 5);
updating the mixing matrix based on the un-mixing matrix and based on the I mix audio signals from the frame n (via step 2 in fig. 2 and wherein mixing matrix B is updated in step 2 and Px(m) = E[x(m, ωk) x(m, ωk)H] in formula 6 and the previous un-mixing matrix can be DLS(B) and B is previous mixing matrix and Ɓ is the current mixing matrix estimate, and non-negative multiplication of B with the unmixing matrix W in equation 10 for the current mixing matrix B in fig. 2, p.2436, col 2, and p.2437, col 1); and
iterating the updating steps until an overall convergence criteria is met (check convergence is met after step 4 in fig. 2), wherein
the method further comprises determining a covariance matrix of the audio sources (PS(m, ωk) in formula 6);
the un-mixing matrix is updated based on the covariance matrix of the audio sources (through Px(m) in step 4 and formula 6 having the covariance matrix of the audio source PS(m, ωk)); and 
the covariance matrix of the audio sources is determined based on the mix audio matrix and based on the un-mixing matrix (via the formula 6 having mix audio matrix E[x(m, ωk) x(m, ωk)H] and a matrix I  that is replaced by the formula 10) for benefits of achieving an efficient speech recognition by separating speech signal from acoustic noises including reverberation and environment noises (abstract) in a superior convergence property and improved separation performance in noisy and reverberant environment (p.2446, col 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the audio signal BBS with the audio source matrix in frequency domain, the mix audio matrix in frequency domain, the mixing matrix, the 
Claim 49 has been analyzed and rejected according to claim 27 above and the combination of Latif and Saito further teaches a non-transitory storage medium comprising a software program and executed by a processor (Saito, program was coded in the C programming language and run on an Intel Core i7-2600 3.4 GHz processor computer and thus, a memory ROM and RAM is inherency for the Intel Core i7-2600 3.4 GHz computer).
Claim 50 has been analyzed and rejected according to claims 27 and 49 above.
Claim 28: the combination of Latif and Saito further teaches, according to claim 27 above, wherein
the method comprises determining a covariance matrix of the I mix audio signals based on the mix audio matrix (Latif, Rx defined as the matrix of convolution between sample mix matrices Xi and Xj, con[Xi,Xj], see https://en.wikipedia.org/wiki/Covariance_matrix) and also via formulas 7 and 9, and Saito, Px(m) = E[x(m, ωk) x(m, ωk)H] in formula 6); and
the mixing matrix is updated based on the covariance matrix of the I mix audio signals (Saito, via formula 8 and 6).
Claim 29: the combination of Latif and Saito further teaches, according to claim 28 above, wherein
the covariance matrix Rxx.fn of the I mix audio signals for frame n and for a frequency bin f of the frequency domain is determined based on an average of covariance matrices of frames of the I mix audio signals within a window around the frame n (Saito, Px(m) are obtained by dividing all observed signals into M epochs and further normalized and p.2436, col 2);
a covariance matrix of a frame k is determined based on (Rx with X*XT is convolution relationship and the discussion in claim 27 above and Saito, Px(m) = E[x(m, ωk) x(m, ωk)H] in formula 6); and Xfn is the mix audio matrix for frame n and for the frequency bin f (Saito, x(m, ωk) x(m, ωk in the formula 6).
Claim 30: the combination of Latif and Saito further teaches, according to claim 28 above, wherein determining the covariance matrix of the I mix audio signals comprises normalizing the covariance matrix for the frame n and for a frequency bin f such that a sum of energies of the I mix audio signals for the frame n and for the frequency bin f is equal to a pre-determine normalization value (Saito, Px(m) is normalized and p.2436, col 2, and the normalized Px(m) is in a combination of formula 11 and 6 and thus, E[x(m, ωk) x(m, ωk)H] = Px(m) - BΛ(m)BH in formula 11 and inherency, E[x(m, ωk) x(m, ωk)H] has a limited energy defined by the error signal (Px(m) - BΛ(m)BH) in formula 11).
Claim 31: the combination of Latif and Saito further teaches, according to claim 27 above, wherein
fn(Rxx,fn)ΩHfn; Rxx,fn is a covariance matrix of the I mix audio signals; and Ωfn is the un-mixing matrix (Latif, the combination of Rx=ARSAT and formula 3 and Saito, the combination of formulas 6 and 9-10).
Claim 32: the combination of Latif and Saito further teaches, according to claim 27 above, wherein
the method comprises determining a covariance matrix of noises within the I mix audio signals (Latif, RV in formula 7 and diagonal matrix and p.220, col 2 and Saito, Pm(x) in steps 2 and 4 and formula 6 and 5 to include E[x(m, ωk) x(m, ωk)H] and noise n(m, ωk)); and the un-mixing matrix is updated based on the covariance matrix of noises within the I mix audio signals (Latif, RV in RY with the formula 8 to generate Jm(W) in formula 9 used to update un-mixing matrix W and p.220, col 2 and Saito, in step 2 and 4 by using Px(m) and combined with formula 6 and 5 to include noise n(m, ωk)).
Claim 33: the combination of Latif and Saito further teaches, according to claim 27 above, wherein
the covariance matrix of noises is determined based on the I mix audio signals (Latif, RV using formula 7 and Saito, included in Px(m, ωk) in formula 5); and/or
the covariance matrix of noises is proportional to trace of a covariance matrix of the I mix audio signals (Latif, trace of the matrix in formula 6 and p.220, col 1, and Saito, Tr(A) and p.2447, col 1); and/or
the covariance matrix of noises is proportional to trace of a covariance matrix of the I mix audio signals; and/or
V is the sample matrix of the noise and a diagonal matrix and p.220, col 2); and/or
a magnitude of the matrix terms of the covariance matrix of noises decreases with an increasing number q of iterations of the method.
Claim 34: the combination of Latif and Saito further teaches, according to claim 27 above, wherein 
the un-mixing objective function and/or the mixing object function comprises one or more constraint terms; and 
a constraint term is dependent on a desired property of the un-mixing matrix or the mixing matrix (Latif, formula 10 and 12 for iteration and satisfying a constraint to terminal iteration and p.221, col 1 and Saito, convergence of [Symbol font/0x4C](m) related to un-mixing matrix W and mixing matrix B in steps 2-4 in fig. 2);
Claim 35: the combination of Latif and Saito further teaches, according to claim 34 above, 
The un-mixing objective function and/or the mixing object function comprises one or more constraint terms (Latif, formulas 10 and 12 for iteration of deriving the un-mixing matrix and Saito, steps 2 and 4 in fig. 2); and 
a constraint term is dependent on a desired property of the un-mixing matrix or the mixing matrix (the iteration on the formula 10 and 12 and related to the derived un-mixing matrix and p.221, col 1 and Saito, the function in step 2 depends on mixing matrix and the function in step 4 depends on un-mixing matrix in fig 2).
Claim 36: the combination of Latif and Saito further teaches, according to claim 35 above, wherein the mixing objective function comprises one or more of 
a constraint term which is dependent on non-negativity of  matrix terms of the mixing matrix (Latif, formula 17 and Saito, at step 2);
 a constraint term which is dependent on a number of non-zero matrix terms of the mixing matrix (Latif, formula 17 and Saito, at step 2);
a constraint term which is dependent on a correlation between difference columns or different rows of the mixing matrix; and/or
a constraint term which is dependent on a deviation of the mixing matrix for frame n and a mixing matrix for a preceding frame.
Claim 37: the combination of Latif and Saito further teaches, according to claim 35 above, 
wherein the un-mixing object function comprises one or more of 
a constraint term which is dependent on a degree to which the un-mixing matrix provides a covariance matrix of the audio sources from a covariance matrix of the I mix audio signals, such that non-zero matrix terms of the covarnace matrix of the audio sources are concentrated towards the main diagonal;
a constraint term which is dependent on a degree of invertibility of the un-mixing matrix; and/or
a constraint term which is dependent on a degree of orthogonality of column vectors or row vectors of the un-mixing matrix (Latif, formula 9 and Saito, step 4 and convergence check in fig. 2).
Claim 38: the combination of Latif and Saito further teaches, according to claim 35 above, wherein the one or more constraint terms are included into the un-mixing objective function and/or the mixing objective function using one or more constraint weights, respectively , to increase or reduce an impact of the one or more constraint terms on the un-mixing objective function and/or on the mixing objective function (Latif, formulas 11 and 16 and by learning rates including μ are adjusted and p.221, col 1 and Saito, steps 2 for mixing matrix and step 4 for un-mixing matrix and the constraint in formula 8 and thus, formula 9, p.2436, col 1-2).
Claim 39: the combination of Latif and Saito further teaches, according to claim 34 above, wherein the un-mixing objective function and/or the mixing objective function are improved in an iterative manner until a sub convergence criterion is met, to update the un-mixing matrix and/or the mixing matrix, respectively (Latif, the formulas rotation matrix R and Auk are updated with the iteration of estimating un-mixing matrix W with learning rates being selected and p.221, col 1-2 and Saito, the convergence is checked after iteration step 4 to achieve the un-mixing filter at step 5 in fig. 2).
Claim 40: the combination of Latif and Saito further teaches, according to claim 39 above, wherein
improving the mixing objective function comprises repeatedly multiplying the mixing matrix with a multiplier matrix until the sub convergence criterion is met (Saito, multiplying mixing matrix B with [Symbol font/0x4C](m) in step 2); and
the multiplier matrix is dependent on the un-mixing matrix and on the mix audio signals (Saito, combining step 2 with formulas 8 and 10).
Claim 42: the combination of Latif and Saito further teaches, according to claim 39 above, wherein
improving the un-mixing objective function comprises repeatedly adding a gradient to the un-mixing matrix until the sub convergence criterion is met; and the gradient is dependent on a covariance matrix of the I mix audio signals (Latif, gradient operator [Symbol font/0xD1]WJ with learning rate μ in formula 11).
Claim 43: the combination of Latif and Saito further teaches, according to claim 27 above, wherein the method comprises determining the mix audio matrix by transforming the 1 mix audio signals from a time domain to the frequency domain (Saito, xj(m) to x(m, ωk) in formula 5 and p.2436, col 1).
Claim 44: the combination of Latif and Saito further teaches, according to claim 43 above, wherein the mix audio matrix is determined using a shortterm Fourier transform (Saito, STFT and mixing transfer function h to H(ωk) in formula 5, p.2436, col 1).
Claim 45: the combination of Latif and Saito further teaches, according to claim 27 above, wherein an estimate of the source matrix for the frame n and for a frequency bin f is determined as Sfn = ΩfnXfn and an estimate of the mix audio matrix for the frame n and for the frequency bin f is determined based on Xfn = AfnSfn; Sfn is an estimate of the source matrix; Ωfn is the un-mixing matrix; Afn is the mixing matrix; and Xfn is the mix audio matrix (Latif, formula 1 and 2 and Saito, formulas 5 and 6).
Claim 46: the combination of Latif and Saito further teaches, according to claim 27 above, wherein the overall convergence criterion is dependent on a degree of change of the 
Claim 47: the combination of Latif and Saito further teaches, according to claim 27 above, wherein the method comprises, initializing the mixing matrix based on an un-mixing matrix determined for a frame preceding the frame n and based on the I mix audio signals for the frame n (Latif, formula 16-17 and Saito, step 3 in fig. 2 and Saito, matrix W in fig. 2).
Claim 48: the combination of Latif and Saito further teaches, according to claim 27 above, wherein the method comprises, subsequent to meeting the convergence criteria, performing post-processing on the mixing matrix to determine one or more source parameters with regards to the audio sources (Latif, ARSAT=Rx to derive covariance of the audio source Rs, p.220, col 2 and derive source signal s(t) via the formula 1 and Saito, realizing delayed unmixing filter after end of the iteration in fig. 2).

Allowable Subject Matter
Claim 41 is rejected under 35 USC 101 and objected due to formality issues, as set forth above, to as being dependent upon a prior art rejected base claim(s), but would be in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if an amendment is dedicated to overcome the rejection under 35 USC 101 and formality objection, as set forth above.

Response to Arguments

Applicant's arguments filed on March 22, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to at least claims 27, 49-50, a response is considered necessary for several of applicant’s arguments since references Latif and Saito will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 27 under 35 USC §103(a), as set forth in the Office Action, the Applicant argued: “neither Latif nor Saito discloses updating an un-mixing matrix which is configured to provide an …, by updating the mixing matrix with a non-negative multiplier multiplying previous values of the mixing matrix; and … in claim 27”, as asserted in paragraph 3 of page 13 in Remarks filed on March 22, 2021.
In response to the argument cited above, the examiner respectfully disagrees because (1) as discussed in the office action, Latif teaches updating the mixing matrix based on the un-mixing matrix and based on the I  mix  audio signals for the frame n (formula 16, based on unmixing matrix W via the formula 17, Auk is based on the mix matrix X via formula 4, p.221, col 1) and Saito also teaches updating the mixing matrix based on the un-mixing matrix and based on the I mix audio signals from the frame n (step 2 of fig. 2, mixing matrix B updated, Px(m) = E[x(m, ωk) x(m, ωk)H] in formula 6, the previous un-mixing matrix with the previous mixing matrix via formula 10, and then combined to the step 2) by updating the mixing matrix with an on-negative multiplier multiplying pervious values of the mixing matrix (iteration steps 3, 2, 4 by Ɓ = argmin CDLS(B), (B) previous mixing matrix, Ɓ the current mixing matrix estimate, and non-negative multiplication of B with the unmixing matrix W in equation 10 for the current DLS(B)), but the applicant is in silence for the citation of the office action, and thus, the argument above is moot, and (2), it would be obvious for one having ordinary skill in the art that ||Ps(m) – B[Symbol font/0x4C] (m)B”|| has no difference from ||B[Symbol font/0x4C] (m)B” – Ps(m)|| for an absolute value || X ||, and thus, with no citation of what being multiplied with the previous mixing matrix in claim 27, the Saito’s disclose essentially meets the non-negative multiplier with … as recited in claim 27 and thus, the argument above is also moot.
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 27 under 35 USC §103(a), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 49-50 and dependent claims 28-40, 42-48 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654